DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0265386 to Annati et al (Annati).
Regarding claim 7, Annati discloses a forced induction device comprising: 
a rotor (128, figs. 1-3; [14]) which includes a turbine side shaft portion (where turbine 120 is employed, figs. 1-3; [14])), a compressor side shaft portion (where compressor 136 is employed, figs. 1-3; [14]), and a connection shaft portion (middle portion of shaft 126, figs. 1-3; [14]) provided between the turbine side shaft portion and the compressor side shaft portion to connect these to each other; 

a compressor side bearing (242, figs. 2-3; [18], [26])  which supports the compressor side shaft portion, 
wherein rigidity of the connection shaft portion is lower than that of the turbine side shaft portion and the compressor side shaft portion so that a node in a mode shape at each critical speed associated with an operating rotational speed region of the rotor is located between the turbine side bearing and the compressor side bearing ([28], [29]; thickness of the connection portion is less than compressor and turbine side portions and results in lower rigidity), 
wherein the connection shaft portion has a diameter smaller than that of the turbine side shaft portion and the compressor side shaft portion (see figure 3), 
wherein an outer peripheral surface of the connection shaft portion and a first facing surface facing the compressor side shaft portion in the turbine side shaft portion are connected to each other by a first rounded portion having a curved shape (see figure 4, portion connecting the connection portion and the compressor side portion is rounded and has a curved profile), and 
wherein the outer peripheral surface of the connection shaft portion and a second facing surface facing the turbine side shaft portion in the compressor side shaft portion are connected to each other by a second rounded portion having a curved shape (see figure 4, portion connecting the connection portion and the turbine side portion is rounded and has a curved profile).

Regarding claim 8, Annati discloses a forced induction device comprising: 

a turbine side bearing (243, figs. 2-3; [18], [26]) which supports the turbine side shaft portion; and 
a compressor side bearing (242, figs. 2-3; [18], [26])  which supports the compressor side shaft portion, 
wherein rigidity of the connection shaft portion is lower than that of the turbine side shaft portion and the compressor side shaft portion so that a node in a mode shape at each critical speed associated with an operating rotational speed region of the rotor is located between the turbine side bearing and the compressor side bearing ([28], [29] ; thickness of the connection portion is less than compressor and turbine side portions and results in lower rigidity), and 
wherein the connection shaft portion is formed of a material (made of steel, abstract;  [28], [29]; thickness of the connection portion that is made of steel is less than compressor and turbine side portions and results in lower rigidity) having a rigidity lower than that of the turbine side shaft portion and the compressor side shaft portion.

Regarding claim 10, Annati discloses a forced induction device comprising: 
a rotor (128, figs. 1-3; [14]) which includes a turbine side shaft portion (where turbine 120 is employed, figs. 1-3; [14])), a compressor side shaft portion (where compressor 136 is employed, figs. 1-3; [14]), and a connection shaft portion (middle portion of shaft 126, figs. 1-3; 
a turbine side bearing (243, figs. 2-3; [18], [26]) which supports the turbine side shaft portion; and 
a compressor side bearing (242, figs. 2-3; [18], [26])  which supports the compressor side shaft portion, 
wherein rigidity of the connection shaft portion is lower than that of the turbine side shaft portion and the compressor side shaft portion so that a node in a mode shape at each critical speed associated with an operating rotational speed region of the rotor is located between the turbine side bearing and the compressor side bearing ([28], [29] ; thickness of the connection portion is less than compressor and turbine side portions and results in lower rigidity), and 
wherein the connection shaft portion includes a low-rigidity portion having relatively low rigidity and a high-rigidity portion having relatively high rigidity (figure 4, from turbine side portion and compressor side portion to connection  shaft portion, the curved portion is thicker than the middle connection portion resulting in higher rigidity around the curved portions and lower rigidity around the middle of the connection portion), and wherein the low-rigidity portion and the high-rigidity portion are alternately arranged in a direction from the turbine side shaft portion toward the compressor side shaft portion (fig. 4; from curved portion around the turbine side portion towards the middle connection portion and then towards curved portion of the compressor side portion).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annati further in view of US 5,605,045 to Halimi et al.
Regarding claim 9, Annati discloses a forced induction device comprising: 
a rotor (128, figs. 1-3; [14]) which includes a turbine side shaft portion (where turbine 120 is employed, figs. 1-3; [14])), a compressor side shaft portion (where compressor 136 is employed, figs. 1-3; [14]), and a connection shaft portion (middle portion of shaft 126, figs. 1-3; [14]) provided between the turbine side shaft portion and the compressor side shaft portion to connect these to each other; 

a compressor side bearing (242, figs. 2-3; [18], [26])  which supports the compressor side shaft portion, 
wherein rigidity of the connection shaft portion is lower than that of the turbine side shaft portion and the compressor side shaft portion so that a node in a mode shape at each critical speed associated with an operating rotational speed region of the rotor is located between the turbine side bearing and the compressor side bearing ([28], [29] ; thickness of the connection portion is less than compressor and turbine side portions and results in lower rigidity).
However, Annati does not explicitly disclose which Halimi discloses:
the inside of the connection shaft portion is formed to be hollow (see fig. 2; shaft with air passage 90’; col. 4, lines 19-28).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Halimi with the device of Annati and have a hollow shaft so as to prevent the heat soaking into the bearing housing from raising the electric motor temperature too high (col. 4, lines 29-32; Halimi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,790,066 to Gutknecht
US 8,961,128 to Mavrosakis et al.
US 8,740,465 to McKeirnan, Jr.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S/Examiner, Art Unit 3746        

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746